UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1899 Dreyfus Research Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28 Date of reporting period: 5/31/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Research Growth Fund Inc. May 31, 2013 (Unaudited) Common Stocks98.3% Shares Value ($) Automobiles & Components1.2% Delphi Automotive 264,080 Capital Goods8.2% Cummins 147,700 17,669,351 Danaher 272,160 16,824,931 Eaton 283,730 18,743,204 Fluor 232,560 14,700,118 Precision Castparts 93,900 20,087,088 Consumer Durables & Apparel4.1% Michael Kors Holdings 138,750 a 8,716,275 NIKE, Cl. B 174,810 10,778,785 PVH 100,740 11,604,241 Under Armour, Cl. A 204,220 a,b 12,661,640 Consumer Services2.7% Las Vegas Sands 229,070 13,263,153 Starbucks 252,180 15,904,993 Diversified Financials3.8% Discover Financial Services 175,950 8,341,789 IntercontinentalExchange 56,930 a 9,746,985 Moody's 157,490 10,463,636 T. Rowe Price Group 159,570 12,104,980 Energy4.2% EOG Resources 111,180 14,353,338 National Oilwell Varco 143,910 10,116,873 Schlumberger 284,750 20,795,292 Food & Staples Retailing4.5% CVS Caremark 199,340 11,477,997 Wal-Mart Stores 271,110 20,289,872 Whole Foods Market 322,920 16,746,631 Food, Beverage & Tobacco8.8% Coca-Cola Enterprises 389,860 14,487,198 Kraft Foods Group 174,610 9,626,249 Mondelez International, Cl. A 341,950 10,073,847 PepsiCo 392,300 31,686,071 Philip Morris International 321,000 29,182,110 Health Care Equipment & Services1.5% McKesson 142,530 Materials3.2% Eastman Chemical 147,370 10,569,376 Martin Marietta Materials 75,390 b 8,219,772 Monsanto 161,530 16,256,379 Media2.6% News Corp., Cl. A 393,930 12,649,092 Viacom, Cl. B 232,660 15,329,967 Pharmaceuticals, Biotech & Life Sciences13.7% Alexion Pharmaceuticals 126,150 a 12,304,671 Allergan 100,910 10,039,536 Amgen 143,020 14,377,801 Biogen Idec 71,970 a 17,092,155 Bristol-Myers Squibb 380,170 17,491,622 Celgene 123,840 a 15,312,816 Eli Lilly & Co. 183,100 9,733,596 Gilead Sciences 403,140 a 21,963,067 Illumina 95,340 a,b 6,704,309 Onyx Pharmaceuticals 92,170 a 8,797,626 Perrigo 52,480 6,082,957 Vertex Pharmaceuticals 88,660 a 7,120,285 Retailing7.5% Amazon.com 62,870 a 16,913,916 Dollar General 130,960 a 6,914,688 Home Depot 295,290 23,227,511 Nordstrom 123,020 7,236,036 priceline.com 19,760 a 15,885,657 Urban Outfitters 241,650 a 10,132,384 Semiconductors & Semiconductor Equipment5.4% Analog Devices 313,290 14,389,410 Broadcom, Cl. A 326,820 11,736,106 Texas Instruments 534,840 19,195,408 Xilinx 306,440 12,456,786 Software & Services18.7% Adobe Systems 227,070 a 9,743,574 Citrix Systems 117,220 a 7,543,107 Facebook, Cl. A 458,380 11,161,553 Google, Cl. A 46,450 a 40,430,544 International Business Machines 199,190 41,435,504 Intuit 179,660 10,499,330 LinkedIn, Cl. A 62,040 a 10,393,561 MasterCard, Cl. A 42,240 24,087,360 Oracle 644,930 21,772,837 Paychex 244,150 b 9,089,704 salesforce.com 343,920 a 14,558,134 Technology Hardware & Equipment4.8% EMC 786,660 19,477,702 Juniper Networks 706,030 a 12,517,912 QUALCOMM 302,110 19,177,943 Transportation3.4% FedEx 132,900 12,803,586 Union Pacific 153,180 23,684,692 Total Common Stocks (cost $827,491,304) Other Investment1.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $17,854,129) 17,854,129 c Investment of Cash Collateral for Securities Loaned1.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $20,515,746) 20,515,746 c Total Investments (cost $865,861,179) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2013, the value of the fund's securities on loan was $22,850,352 and the value of the collateral held by the fund was $23,650,255, consisting of cash collateral of 20,515,746 and U.S. Government & Agency securities valued at $3,134,509. c Investment in affiliated money market mutual fund. At May 31, 2013, net unrealized appreciation on investments was $228,583,526 of which $236,990,587 related to appreciated investment securities and $8,407,061 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 18.7 Pharmaceuticals, Biotech & Life Sciences 13.7 Food, Beverage & Tobacco 8.8 Capital Goods 8.2 Retailing 7.5 Semiconductors & Semiconductor Equipment 5.4 Technology Hardware & Equipment 4.8 Food & Staples Retailing 4.5 Energy 4.2 Consumer Durables & Apparel 4.1 Diversified Financials 3.8 Money Market Investments 3.6 Transportation 3.4 Materials 3.2 Consumer Services 2.7 Media 2.6 Health Care Equipment & Services 1.5 Automobiles & Components 1.2 † Based on net assets. The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,047,358,555 - - Equity Securities - Foreign Common Stocks+ 8,716,275 - - Mutual Funds 38,369,875 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Research Growth Fund, Inc. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: July 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: July 24, 2013 By: /s/James Windels James Windels Treasurer Date: July 24, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
